NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1107-20

NANCY WOLLEN,

        Plaintiff-Appellant,
                                            APPROVED FOR PUBLICATION
v.                                                   July 9, 2021
                                                APPELLATE DIVISION
GULF STREAM RESTORATION
AND CLEANING, LLC, GULF
STREAM ENTERPRISES, LLC,
JOSEPH JANAS, a/k/a JOSEPH
JANUS, JOSEPH LICHON,
and JUDITH A. LICHON,

        Defendants,

and

HOMEADVISOR, INC., 1

        Defendant-Respondent.


              Argued June 3, 2021 – Decided July 9, 2021

              Before Judges Fuentes, Whipple, and Rose.

              On appeal from the Superior Court of New Jersey, Law
              Division, Ocean County, Docket No. L-0900-18.

              Gary Ahladianakis argued the cause for appellant
              (Carluccio, Leone, Dimon, Doyle & Sacks, LLC,

1
     Improperly pled as Angi HomeServices, Inc., d/b/a HomeAdvisor.
            attorneys; Gary Ahladianakis, of counsel and on the
            briefs).

            Jack Gross argued the cause for respondent.

      The opinion of the court was delivered by

ROSE, J.A.D.

      In this appeal, we consider an internet-based company's method of

communicating its terms and conditions in the ever-evolving arena of online

consumer contracts.      At issue is the validity of an arbitration provision

embedded in those terms and conditions that "could" be accessed via a hyperlink

before plaintiff submitted her request for defendant's services. Because the

defendant company did not demonstrate that the consumer plaintiff was on

notice of the arbitration provision prior to submitting her service request through

the website, we hold defendant failed to establish plaintiff was aware of the

arbitration provision.   Pursuant to our fact-intensive inquiry, we therefore

conclude plaintiff did not knowingly and voluntarily agree to waive her right to

resolve her disputes in court. Accordingly, we reverse the order under review

that enforced arbitration, and remand for reinstatement of the complaint.




                                                                             A-1107-20
                                        2
                                        I.

        We summarize the facts from the limited record before the motion judge.

Defendant HomeAdvisor, Inc. is an internet-based home improvement and

maintenance referral service. Through its website, HomeAdvisor utilizes an

online portal to provide consumers with "free referrals" for local third-party

service providers. The consumer is not required to pay HomeAdvisor for its

referral service; the fee is paid by the service providers, who have "register[ed]

with HomeAdvisor and undergone an application and screening process."

        In April 2017, plaintiff Nancy Wollen consulted the HomeAdvisor

website seeking referrals for a contractor to renovate the newly purchased

Beachwood home she shared with her family. Plaintiff selected HomeAdvisor

after viewing the company's "daily" commercials that "saturated" the market and

were "very convincing."      Plaintiff rhetorically stated, "why would you go

anywhere [else] because these people check the [contractors'] references, they

do the work. You don't have to do anything except call the people they send

you."

        According to HomeAdvisor's Senior Vice President of Software

Development, Chris Kucharski, website users must first create an online account

to submit a service request through the company's online portal. That process


                                                                            A-1107-20
                                        3
entails navigating multiple webpages. Screenshots of those webpages were

annexed to Kucharski's certification.

      Pertinent to plaintiff's service request, the initial six webpages sought

information about the project, including its address, extent, and timing. To

advance to each webpage, plaintiff was required to press the "Next" button.

None of those six webpages referred the user to HomeAdvisor's separate terms

and conditions webpage.

      The top of the seventh and final webpage stated: "We have matching

Home Renovation Contactors in your area!        Get quotes from up to [four]

prescreened pros now." Those statements were followed by fill-in-the-blank

fields for the user's name, telephone number, and email address in the middle of

the page. The user then encountered an optional check box preceding the

statement, "Yes, I would like free project cost information." An orange button,

entitled, "View Matching Pros" was situated under that statement, immediately

followed by a single line of text, providing: "By submitting this re quest, you

are agreeing to our Terms & Conditions."       A reproduction of the seventh

webpage appears below:




                                                                          A-1107-20
                                        4
      According to Kucharski, "HomeAdvisor's website will not allow the

submission of a service request unless the consumer or homeowner affirmatively

clicks the [View Matching Pros] submit button, indicating that he or she agrees

to the [t]erms and [c]onditions." It is undisputed that the phrase, "Terms &

Conditions" was offset in blue font and acted as a hyperlink to a separate seven-

page document, entitled "HomeAdvisor Terms and Conditions."                  The

hyperlinked text did not contain any other explanatory terms, such as "Click

Here to Accept [or Acknowledge, or Read, or View] the Terms & Conditions."

Nor was the font of the phrase, "Terms & Conditions" underlined, bolded, or

enlarged.

                                                                           A-1107-20
                                       5
      Kucharski further certified:   "All services provided to consumers by

HomeAdvisor are provided pursuant to the [t]erms and [c]onditions set forth in

a written online agreement." Containing eighteen paragraphs, the text of that

"agreement" appears in smaller font than that of the seven webpages the user

must navigate through before accessing it. 2

      Set forth on the final two pages of the HomeAdvisor Terms and

Conditions webpage, the mandatory arbitration clause provided:

            17. ARBITRATION AND GOVERNING LAW

            The exclusive means of resolving any dispute between
            you and HomeAdvisor or any claim made by you or
            HomeAdvisor arising out of or relating to your use of
            this Website and/or HomeAdvisor's services (including
            any alleged breach of these Terms and Conditions) shall
            be BINDING ARBITRATION administered by the
            American Arbitration Association. The one exception
            to the exclusivity of arbitration is that you have the
            right to bring an individual claim against HomeAdvisor
            in a small-claims court of competent jurisdiction OR
            EXCEPT AS EXPRESSLY PROVIDED BY
            APPLICABLE FEDERAL OR STATE LAW. But
            whether you choose arbitration or small-claims court,
            you may not under any circumstances commence or
            maintain against HomeAdvisor any class action, class


2
  One day before plaintiff's deposition, Home Advisor made certain revisions
to its terms and conditions, including revising the font to a larger size and
including the following advisory: "IMPORTANT: PLEASE REVIEW THIS
AGREEMENT CAREFULLY. IN PARTICULAR, PLEASE REVIEW THE
MUTUAL ARBITRATION PROVISION IN SECTION 19."
                                                                        A-1107-20
                                       6
           arbitration, or    other    representative    action   or
           proceeding.

           *NOTICE OF RIGHTS*

           a. By using the Website and/or HomeAdvisor's
           services in any manner, you agree to the above
           arbitration agreement. In doing so, YOU ALSO GIVE
           UP YOUR RIGHT TO GO TO COURT to assert or
           defend any claims between you and HomeAdvisor
           (except for matters that may be taken to small-claims
           court). YOU ALSO GIVE UP YOUR RIGHT TO
           PARTICIPATE IN A CLASS ACTION OR OTHER
           CLASS PROCEEDING.                 Your rights will be
           determined by a NEUTRAL ARBITRATOR, NOT A
           JUDGE OR JURY. You are entitled to a fair hearing
           before the arbitrator. The arbitrator can grant any relief
           that a court can, but you should note that arbitration
           proceedings are usually simpler and more streamlined
           than trials and other judicial proceedings. Decisions by
           the arbitrator are enforceable in court and may be
           overturned by a court only for very limited reasons. For
           details on the arbitration process, see our Arbitration
           Procedures.3

           b. Any proceeding to enforce this arbitration provision,
           including any proceeding to confirm, modify, or vacate
           an arbitration award, may be commenced in any court
           of competent jurisdiction. In the event that this
           arbitration provision is for any reason held to be
           unenforceable, any litigation against HomeAdvisor
           (except for small-claims court actions) may be
           commenced only in the federal or state courts located

3
  According to Kucharski, "Arbitration Procedures" appeared in maroon font
and "constituted a hyperlink to a webpage displaying the full text of Home
Advisor's [a]rbitration [p]rocedures." The record does not contain a copy of
those procedures.
                                                                        A-1107-20
                                       7
            in Denver County, Colorado. You hereby irrevocably
            consent to the jurisdiction of those courts for such
            purposes.

            c. These Terms and Conditions, and any dispute
            between you and HomeAdvisor, shall be governed by
            the laws of the state of Colorado without regard to
            principles of conflicts of law, provided that this
            arbitration agreement shall be governed by the Federal
            Arbitration Act.

      Absent from HomeAdvisor's terms and conditions is a signature line or

electronic button requiring the user to "click-to-accept" those terms and

conditions before returning to and clicking the View Matching Pros button. As

such, the user may click the View Matching Pros button without ever viewing

the terms and conditions containing the arbitration provision.

      According to paragraph thirty-eight of Kucharski's amended certification:

            [T]hroughout 2017 (and presently), nearly every
            webpage of HomeAdvisor's website directed toward
            consumers contained a hyperlink to the [t]erms and
            [c]onditions, presented in text such as, "By using
            HomeAdvisor, you agree to our Terms & Conditions" –
            with the hyperlinked blue text, "Terms & Conditions"
            leading a consumer directly to the full text of the
            version of the [t]erms [and] [c]onditions in effect at that
            time, including the arbitration clause and forum
            selection clause.

      Screenshots of the webpages referenced in paragraph thirty-eight were not

included in the record before the motion judge or this court. In any event,


                                                                          A-1107-20
                                        8
Kucharski made no representations that the hyperlinked "Terms & Conditions"

text that appeared on HomeAdvisor's other webpages required the consumer to

accept those terms before continuing to the View Matching Pros submit button.

      When deposed in September 2020, plaintiff said she did not recall clicking

on the "Terms & Conditions" hyperlinked text before clicking on the View

Matching Pros submit button. "Had [she] done so, [she] believe[d] [she] would

recall that . . . ." Plaintiff also did not remember answering "a number of

questions" on HomeAdvisor's website. According to plaintiff, she "usually

scroll[s] to whatever is required to get . . . through the thing and [she] d[idn't]

recall any specific obstacles." She repeatedly told counsel she did not recall

"specifically" answering certain questions but "k[new] there was a series of steps

that [she] went through that were in [her] mind reasonable."

      Pursuant to HomeAdvisor's referral, on April 28, 2017, plaintiff retained

defendant Gulf Stream Renovation and Cleaning, LLC or Gulf Stream

Enterprises, LLC (Gulf Stream) to perform the work. Dissatisfied with Gulf

Stream's services – after expending more than $97,000 – on April 13, 2018,

plaintiff filed a complaint in the Law Division against Gulf Stream and its




                                                                             A-1107-20
                                        9
principals, defendants Joseph Janas, a/k/a Joseph Janus or Joseph Lichon, and

Judith A. Lichon. 4

        The following year, on April 8, 2019, plaintiff filed a second amended

complaint adding HomeAdvisor as a defendant. Plaintiff asserted causes of

action for breach of contract, violations of the New Jersey Consumer Fraud Act,

property damage, fraud and unjust enrichment, negligence, and violations of the

New Jersey Truth-in-Consumer Contract, Warranty and Notice Act. Relevant

here, plaintiff's breach of contract claim against HomeAdvisor alleged the

company failed to:

              (1) make sure that the contractors and professionals
              referred to [p]laintiff had the applicable state-level
              trade licensing and qualifications; (2) perform [a]
              criminal background search in New Jersey of the actual
              owner or principal co-defendants; (3) use the necessary
              and available resources to check each business,
              including the co-defendants, listed on its website for
              bankruptcy filings, liens and significant state-level civil
              legal judgments; and (4) verify the true identity and
              social security number of the actual owner or principal
              of co-defendants to confirm their [sic] identity.

        HomeAdvisor thereafter filed an answer and asserted various affirmative

defenses. Citing the arbitration provision set forth in the terms and conditions,

HomeAdvisor asserted as its first defense that the court lacked subject matter


4
    Gulf Stream and its principals are not parties to this appeal.
                                                                            A-1107-20
                                         10
jurisdiction. Discovery ensued and in February 2020, HomeAdvisor moved t o

stay depositions, enforce the arbitration provision, and dismiss plaintiff's

claims.5

      The motion judge initially heard argument on March 13, 2020. Noting the

absence of plaintiff's electronic signature, plaintiff's counsel argued there was

no proof that plaintiff read or agreed to the terms and conditions. Citing

Kucharski's certification, HomeAdvisor's counsel countered that plaintiff "ha[d]

to click on 'it' in order to be referred to the[] contractors." The motion judge

was not convinced, however, that "the process" required Home Advisor's users

to read and acknowledge the terms and conditions prior to making payment. 6

      The judge carried the motion to permit defense counsel to supplement the

record and to consider unrelated motions. On August 21, 2020, HomeAdvisor

filed Kucharski's amended certification.

      On October 16, 2020, the judge again held argument.                Notably,

HomeAdvisor's counsel acknowledged the company had no evidence that


5
 According to plaintiff's merits brief, plaintiff did not challenge HomeAdvisor's
motion on delay or waiver grounds pursuant to an agreement between the
parties.
6
  In her merits brief on appeal, plaintiff claims the judge was under the mistaken
impression that she was required to pay HomeAdvisor for its services. Neither
party corrected the judge during oral argument.
                                                                            A-1107-20
                                       11
plaintiff "clicked on" the hyperlinked text that displayed the document stating

the company's terms and conditions. Instead, HomeAdvisor argued whether

plaintiff clicked on the hyperlink to the document was irrelevant here, where the

hyperlink was "open," "obvious," and "clear," affording plaintiff "the

opportunity to access and read and understand" the terms and conditions.

      Defense counsel further argued that plaintiff's breach of contract cause of

action underscored defendant's position that there was "some sort of contractual

relationship between the parties . . . that [a]rose out of the terms and conditions

of this website." Plaintiff's counsel maintained that the HomeAdvisor website

fell far short of binding plaintiff because it did not require her to click on the

terms and conditions before she was permitted to submit her request for

contractors.

      Focused on whether simply clicking on the Terms & Conditions hyperlink

was "too onerous [on] the non-drafting party" to argue "there was no meeting[]

of the minds" the judge again adjourned the motion and permitted the parties to

supplement their briefing with any legislative guidance on the issue.

      After considering oral argument on December 4, 2020, the judge rendered

a decision from the bench.        Pertinent to this appeal, the judge granted




                                                                             A-1107-20
                                       12
HomeAdvisor's motion, concluding plaintiff's claims against it should be

decided by an arbitrator.

      Citing our Supreme Court's decision in Skuse v. Pfizer, Inc., 244 N.J. 30

(2020), the judge upheld defendant's method of communicating its terms and

conditions to plaintiff. The judge was persuaded that the "[hyper]link tab" was

"clear and unmistakable" because it was "identified as terms and conditions."

And even if "plaintiff elected not to click" on the hyperlinked text, she was not

exempt "from the obligation to comply with the terms and conditions of the

contract." The judge also found the arbitration provision "set forth in definite

language the waiver of a jury trial." Accordingly, the judge was "constrained,

but compelled" to dismiss plaintiff's claims against HomeAdvisor and directed

the parties to proceed to arbitration. This appeal followed.

      On appeal, plaintiff reprises the arguments she raised before the motion

judge, primarily contending defendant failed to demonstrate she "clearly and

unambiguously" assented to the arbitration provision set forth in HomeAdvisor's

terms and conditions, and that the arbitration provision violated New Jersey's

Plain Language Act, N.J.S.A. 56:12-1 to -13. Because we agree that the method

of delivery did not establish plaintiff agreed to the terms and conditions,

including the arbitration provision, we need not reach plaintiff's plain language


                                                                           A-1107-20
                                      13
challenge. We focus instead on HomeAdvisor's method of communicating the

arbitration provision at issue.

                                         II.

      We review de novo a trial court's order compelling or denying arbitration.

Skuse, 244 N.J. at 46; Goffe v. Foulke Mgmt. Corp., 238 N.J. 191, 207 (2019).

Accordingly, we need not defer to the trial court's "interpretative analysis"

unless it is "persuasive." Kernahan v. Home Warranty Adm'r of Fla., Inc., 236

N.J. 301, 316 (2019). "In reviewing such orders, we are mindful of the strong

preference to enforce arbitration agreements, both at the state and federal level."

Hirsch v. Amper Fin. Servs., LLC, 215 N.J. 174, 186 (2013). That preference,

however, is not boundless. Id. at 187.

      Consumer web-based contracts are no longer a novel concept. Indeed,

New Jersey courts have recognized the validity of such contracts for decades.

See, e.g., Skuse, 244 N.J. at 41-43; Hoffman v. Supplements Togo Mgmt., 419

N.J. Super. 596, 605-7 (App. Div. 2011); Caspi v. Microsoft Network L.L.C.,

323 N.J. Super. 118, 124 (App. Div. 1999).           As we stated in Hoffman:

"Consumers are increasingly purchasing products and services over the internet.

As those internet transactions have become more prevalent, so too have legal

disputes proliferated over the contractual rights created in cyberspace between


                                                                             A-1107-20
                                       14
buyers and sellers."     419 N.J. Super. at 605.       That prevalence has grown

exponentially in the past ten years since Hoffman was decided – especially

during the current pandemic – throughout the United States 7 and worldwide. 8

      Courts have observed the enforceability of an internet consumer contract

often turns on whether the agreement is characterized as a "scrollwrap," "sign -

in wrap," "clickwrap," or "browsewrap" – or a hybrid version of these electronic

contract types. See Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 394-401 (E.D.

N.Y. 2015) (providing a detailed analysis of "wrap" contracts and their

enforceability).    For example, a scrollwrap agreement "requires users to

physically scroll through an internet agreement and click on a separate 'I agree'

button in order to assent to the terms and conditions of the host website." Id. at

395. A sign-in wrap agreement "couples assent to the terms of a website with

signing up for use of the site's services . . . ." Ibid.




7
   See, e.g., Charles Riley, Online shopping has been turbocharged by the
pandemic.     There's no going back, CNN (Oct. 13, 2020 9:33 AM)
https://www.cnn.com/2020/10/11/investing/stocks-week-ahead/index.html.
8
   See e.g., COVID-19 has changed online shopping forever, survey shows,
United Nations Conference on Trade Development (Oct. 8, 2020)
https://unctad.org/news/covid-19-has-changed-online-shopping-forever-
survey-shows.
                                                                            A-1107-20
                                         15
      Clickwrap, "click-through" or "click-to-accept" as the name implies,

requires "a user consent to any terms or conditions by clicking on a dialog box

on the screen in order to proceed with the internet transaction." Skuse, 244 N.J.

at 55, n.2 (quoting Feldman v. Google, Inc., 513 F. Supp. 2d 229, 236 (E.D. Pa.

2007)). "Even though they are electronic, clickwrap agreements are considered

to be writings because they are printable and storable." Ibid. (quoting Feldman,

513 F. Supp. 2d at 236). "Such agreements are routinely enforced by the courts."

Ibid. (quoting HealthPlanCRM, LLC v. AvMed, Inc., 458 F. Supp. 3d 308, 334

(W.D. Pa. 2020)).

      Conversely, a browsewrap agreement generally "exists where the online

host dictates that assent is given merely by using the site." Berkson, 97 F. Supp.

3d at 394.   Unlike clickwrap agreements, "browsewrap agreements do not

require users to expressly manifest assent." James v. Global Tel*Link Corp.,

852 F.3d 262, 267 (3d Cir. 2017).        For that reason, the enforceability of

browsewrap agreements may "turn[] on whether the terms or a hyperlink to the

terms are reasonably conspicuous on the webpage." Ibid. In the present case,

HomeAdvisor's terms and conditions can best be described as a browsewrap-

type agreement.




                                                                            A-1107-20
                                       16
      Regardless of a web-based agreement's characterization, however, the

pertinent inquiry is whether the user was provided with reasonable notice of the

applicable terms, based on the design and layout of the website. See Hoffman,

419 N.J. Super. at 611. In that regard, internet contracts are not all that different

from traditional, written contracts containing arbitration provisions.

      We therefore turn to well-settled principles underpinning arbitration

agreements. As our Supreme Court has repeatedly recognized, the Federal

Arbitration Act (FAA), 9 U.S.C. §§ 1-16, "permits states to regulate . . .

arbitration agreements under general contract principles." Atalese v. U.S. Legal

Servs. Grp., L.P., 219 N.J. 430, 441 (2014) (quoting Martindale v. Sandvik, Inc.,

173 N.J. 76, 85 (2002)). Under, section 2 of the FAA, arbitration provisions

may be invalidated "upon such grounds as exist at law or in equity for the

revocation of any contract." Martindale, 173 N.J. at 85 (quoting 9 U.S.C. § 2);

see also Leodori v. CIGNA Corp., 175 N.J. 293, 302 (2003) ("[A] state is

permitted to regulate agreements, including those that relate to arbitration, by

applying its contract-law principles that are relevant in a given case").

      When reviewing a motion to compel arbitration, courts apply a two-

pronged inquiry: (1) whether there is a valid and enforceable agreement to

arbitrate disputes; and (2) whether the dispute falls within the scope of the


                                                                               A-1107-20
                                        17
agreement. Martindale, 173 N.J. at 83. The present appeal implicates the first

inquiry.

      "An agreement to arbitrate, like any other contract, 'must be the product

of mutual assent, as determined under customary principles of contract law.'"

Atalese, 219 N.J. at 442 (quoting NAACP of Camden Cnty. E. v. Foulke Mgmt.

Corp., 421 N.J. Super. 404, 424 (App. Div. 2011)). Unless the parties have

agreed to arbitrate their claims, they are not required to do so. Ibid. The United

States Supreme Court has long recognized this principle. See Volt Info. Scis.,

Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 478 (1989)

(stating the "FAA does not require parties to arbitrate when they have not agreed

to do so").

      "[B]ecause arbitration involves a waiver of the right to pursue a case in a

judicial forum, 'courts take particular care in assuring the knowing assent of both

parties to arbitrate, and a clear mutual understanding of the ramifications of that

assent.'" Atalese, 219 N.J. at 442-43 (quoting Foulke Mgmt., 421 N.J. Super. at

425). "The point is to assure that the parties know that in electing arbitration as

the exclusive remedy, they are waiving their time-honored right to sue."

Marchak v. Claridge Commons, Inc., 134 N.J. 275, 282 (1993).




                                                                             A-1107-20
                                       18
      An arbitration provision is not enforceable unless the consumer has

reasonable notice of its existence. See Hoffman, 419 N.J. Super. at 609. In

Hoffman, we reversed the trial court's dismissal of the consumer plaintiff's

complaint based on a forum selection clause contained within a disclaimer on

the defendant's website. Id. at 598. Because the disclaimer was "submerged" at

the bottom of the webpage, we held the plaintiff did not have reasonable notice

of the clause. Id. at 611.

      Notably, by clicking on an item advertised on the website, and adding it

to the user's "'shopping cart,' the webpage would skip ahead to new pages that

d[id] not contain the disclaimer." Ibid. Accordingly, we reasoned "the forum

selection clause was unreasonably masked from the view of the prospective

purchasers because of its circuitous mode of presentation." Ibid.

      In reaching our decision in Hoffman, we distinguished our earlier decision

in Caspi. There, the defendant's "membership agreement appear[ed] on the

computer screen in a scrollable window next to blocks providing the choices 'I

Agree' and 'I Don't Agree.'" Caspi, 323 N.J. Super. at 122. Those choices were

clickable "at any point while scrolling through the agreement."            Ibid.

Prospective subscribers could not advance to the next stage of registration

without affirmatively agreeing to the membership agreement, which included a


                                                                          A-1107-20
                                      19
forum selection clause. Ibid. We therefore held the manner of conveying the

agreement and manifesting assent bound the user to the terms, including t he

forum selection clause set forth at the bottom of the agreement. Id. at 125-26.

      As we did in Hoffman, we continue to find instructive the Second Circuit's

nearly twenty-year-old decision in Specht v. Netscape Commc'ns Corp., 306

F.3d 17 (2d Cir. 2002). In Specht, then Circuit Judge (now Justice) Sotomayor

held the consumer plaintiffs were not placed on reasonable notice of an

arbitration clause when they downloaded free software from the defendant's

webpage. Id. at 20. The arbitration clause at issue was displayed only by

accessing a hyperlink that brought the user to another webpage, entitled

"License & Support Agreements." Id. at 23-24. But the hyperlink was only

visible had the user "scrolled down the webpage to a screen located below the

download button" to an "invitation" that read: "Please review and agree to the

terms of the Netscape SmartDownload software license agreement before

downloading and using the software." Id. at 20, 23.

      Accordingly, the plaintiffs in Specht "were required neither to express

unambiguous assent to that program's license agreement nor even to view the

license terms or become aware of their existence before proceeding with the

invited download of the free plug-in program." Id. at 23. In sum, the court


                                                                          A-1107-20
                                      20
concluded that where the arbitration clause was not visible before the users

clicked the icon to download the program but was "submerged" elsewhere on

the website, the users could not be said to have given consent. Id. at 31-32.

Instead, the court held "[r]easonably conspicuous notice of the existence of

contract terms and unambiguous manifestation of assent to those terms . . . [is]

essential if electronic bargaining is to have integrity and credibility." Id. at 35.

      More recently, when considering whether an internet user was placed on

reasonable notice of the terms of an online agreement, federal and state courts

have reached varying results. Compare Cullinane v. Uber Techs., Inc., 893 F.3d

53, 62-63 (1st Cir. 2018) (holding the "Terms of Service & Privacy Policy"

hyperlink in white text against a black background did not provide reasonable

notice, reasoning in part that "[w]hile not all hyperlinks need to have the same

characteristics, they are 'commonly blue and underlined'") and Kauders v. Uber

Techs., Inc., 159 N.E.3d 1033, 1051-52 (Mass. 2021) (declining to find

reasonable notice where the defendant's online registration process included the

instruction: "By creating an Uber account, you agree to the Terms & Conditions

and Privacy Policy," which included a hyperlink) with Meyer v. Uber Techs.,

Inc., 868 F.3d. 66, 78 (2d Cir. 2017) (concluding that the language, "By creating

an Uber account, you agree to the TERMS OF SERVICE & PRIVACY


                                                                              A-1107-20
                                        21
POLICY," which was hyperlinked, in very small font below the registration

buttons in Uber's application provided reasonable notice of the contract terms)

and Major v. McCallister, 302 S.W.3d 227, 230-31 (Mo. Ct. App. 2009) (finding

reasonable notice was satisfied where the defendant's website placed the text:

"'By submitting you agree to the Terms of Use' and a blue hyperlink . . . right

next to the button that [the user] pushed").

      Nonetheless, federal and state courts deciding whether an internet user

was placed on "reasonable notice" of the terms of an online agreement have

consistently applied a "fact-intensive inquiry." Sgouros v. TransUnion Corp.,

817 F.3d 1029, 1034-35 (7th Cir. 2016); Kauders, 159 N.E.3d at 1049 (quoting

Meyer, 868 F.3d at 76). While no New Jersey case appears to address the precise

factual scenario before us, we similarly adopt a fact-intensive inquiry to guide

our analysis of the legal issue presented. See Waskevich v. Herold Law, P.A.,

431 N.J. Super. 293, 298 (App. Div. 2013) (internal quotation marks omitted)

(stating "courts examine arbitration provisions on a case-by-case basis").

      Our Supreme Court's decision in Skuse reflects an analysis of facts and

circumstances that are inapposite to those in the present consumer contract

matter. Unlike the motion judge, we are therefore not persuaded that Skuse

compels us to validate the arbitration agreement here.


                                                                             A-1107-20
                                       22
      In Skuse, the Court upheld an arbitration agreement and class waiver

agreement (Agreement) that was disseminated by the corporate employer to its

employees via notification to the corporate email accounts. 244 N.J. at 37. The

plaintiff "opened e-mails that linked to the Agreement, completed a 'training

module' regarding the arbitration policy, and clicked a box on her computer

screen that asked her to 'acknowledge' her obligation to assent to the Agreement

as a condition of her continued employment after sixty days." Id. at 36.

      The first email specifically stated that under the Agreement, the employer

and employee mutually agreed to arbitration and included a link to the

Agreement, which listed several "Frequently Asked Questions." Id. at 39. The

second email expressly advised the employees that they were assigned to

complete an "activity" entitled, "Mutual Arbitration and Class Waiver

Agreement and Acknowledgement." Id. at 40. The second email further stated:

"It is important that you are aware of the terms of this Agreement."        Ibid.

Included in this email was a link to the agreement module, which consisted of

four slides. Ibid. "Just below the language set forth [in the third slide], a box

with an arrow pointing to that [slide's] language instructed the employee to

'CLICK HERE to acknowledge.'" Id. at 41.




                                                                           A-1107-20
                                      23
        In upholding the validity of the electronic method of notification – and the

enforceability of the arbitration provision transmitted therein – the Court

discerned "nothing in the e-mailed communications . . . concealed the

Agreement or understated its purpose." Id. at 56. There, however, the employer

"highlighted that Agreement in two e-mails to the employees concerned."

Indeed, "[e]ach e-mail provided a conspicuous link to the Agreement itself."

Ibid.    And the employee was required to view the training module and

acknowledge that his or her continued employment beyond sixty days

constituted acceptance. Id. at 36.

        The facts and circumstances of the present matter are inapposite to those

in Skuse.      Initially, unlike the employer-employee relationship that was

established between the parties in Skuse, the parties in the present matter had no

relationship, employment or otherwise. As the Court has repeatedly recognized

in arbitration disputes:     "The consumer context of the contract matter[s].

Kernahan, 236 N.J. at 320 (citing Atalese, 219 N.J. at 444). Unlike the employer

in Skuse, the internet defendant here did not send an email to the consumer

plaintiff notifying her that action was required to view and acknowledge the

arbitration provision."




                                                                              A-1107-20
                                        24
      Further, consumers who utilize the internet to purchase goods and services

run the gamut from those who are tech-savvy to those who are unsophisticated,

and who can thus be said to constitute the "reasonably prudent Internet user."

See Specht, 306 F.3d at 20. In our view, the hyperlink at issue did not provide

reasonable notice of HomeAdvisor's terms and conditions to the reasonably

prudent internet user.    Although the terms of the hyperlink, "Terms &

Conditions" were displayed in "blue font" against a white background, those

terms were not underlined, bolded, or enlarged. Thus, we disagree with the

motion judge that the hyperlink was "clear and unmistakable."

      Moreover, absent from the hyperlink's wording was any indication that

the user was required to read the terms and conditions before submitting her

request for service professionals. For example, the hyperlink did not contain

any directive to "click here" to accept – or acknowledge, or read, or view – the

terms and conditions before submitting a request. Indeed, the statement, "By

submitting this request, you are agreeing to our Terms & Conditions," was

situated below the View Matching Pros submission button. Accordingly, the

user could submit her request before reading the text. Or the user might expect

to view the terms and conditions after her request was submitted. In that regard,




                                                                           A-1107-20
                                      25
we agree with plaintiff that the hyperlink was "vague, ambiguous and

misleading."

      Most significant, however, is the distinction between the manner of

acceptance in the present matter and that in Skuse. Here, plaintiff was not

required to affirmatively assent – or even view – the terms and conditions.

HomeAdvisor did not require plaintiff to open, scroll through, or acknowledge

the terms and conditions by "clicking to accept" or checking a box that she

viewed them before clicking the View Matching Pros submit button. As such,

there existed no prerequisite to matching plaintiff with third-party contractors;

HomeAdvisor did so regardless of whether plaintiff was aware of the parties'

purported agreement. Thus, there is no evidence in the record that plaintiff

viewed, let alone, accepted HomeAdvisor's terms and conditions before placing

her service request. See Specht, 306 F.3d at 23.

      We therefore conclude HomeAdvisor failed to establish plaintiff assented

to its terms and conditions, including the arbitration provision at issue, which

was masked behind a layer of webpages. As we have recognized in the context

of whether multiple writings constitute a single contract: "In order for there to

be a proper and enforceable incorporation by reference of a separate document

. . . the party to be bound by the terms must have had 'knowledge of and assented


                                                                           A-1107-20
                                      26
to the incorporated terms.'" Alpert, Goldberg, Butler, Norton & Weiss, P.C. v.

Quinn, 410 N.J. Super. 510, 533 (App. Div. 2009) (quoting 4 Williston on

Contracts § 30:25 (Lord ed.1999)). That knowledge and assent was absent here.

      Our decision should not be interpreted to suggest that a consumer contract

cannot be formed by reference to a hyperlinked document, or that we are

invalidating browsewrap agreements in toto. At the very least, however, the

internet user should be directed in words – and not just by font of a different hue

– to click on that hyperlink. In the alternative, the hyperlinked document, itself,

should contain some semblance of an acknowledgment, or inability to submit a

request unless the user scrolls through the terms and conditions at issue.

      Reversed and remanded. We do not retain jurisdiction.




                                                                             A-1107-20
                                       27